Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 1 of 12

Redacted Version

 

From: Chanda Brooks

To:

Ce: JEDI RFP; Austin, Christina M CIV OSD OGC (USA)

Subject: SSI//Competitive Range Determination and Pre-Award Debriefing // Oracle // HQ0034-18-R-0077
Date: Thursday, April 18, 2019 5:35:18 PM

Attachments: Answers to Debriefing Written Questions - RFP HQ0034-18-R-0077.pdf

 

 

All active links contained in this email were disabled. Please verify the identity of the sender,
and confirm the authenticity of all links contained within the message prior to copying and
pasting the address to a Web browser.

Good afternoon Mark,
Attached please find responses to the additional debriefing questions you submitted on Monday.

On behalf of the DoD, | would once again like to extend my appreciation for the time and effort that went into your
submittal.

Chanda R. Brooks

JEDI Cloud Contracting Officer

U.S. Department of Defense

Washington Headquarters Services
Acquisition Directorate

Phone: 703.835.7921 < tel:703.835.7921 >

< Caution-

  

On Mon, Apr 15,2019 at 2:43 PM
mailto:
Dear Ms. Brooks,

   

>> wrote:

   

Attached please find Oracle America, Inc.’s written questions in response to your April 10, 2019
Letter regarding Oracle’s Exclusion from the Competitive Determination and Pre-award Debriefing
for RFP HQ0034-18-R-0077, Department of Defense Joint Enterprise Defense Infrastructure (JEDI)
Cloud.

Please confirm receipt and that you can open the document.
We look forward to better understanding the Department of Defense evaluation.
Thank you.

Mark

Begin forwarded message:
From: Chanda Brooks <chanda@friends.dds.mil < Caution-

COFC AR 59232
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 2 of 12

mailto:chanda@friends.dds.mil > >

Subject: Re: Competitive Range Determination and Pre-Award
Debriefing // Oracle // HQ0034-18-R-0077

Date: April 11, 2019 at 10:44:09 AM EDT

To: < Caution-

  

Cc: JEDI RFP <jedi-rfp@dds.mil < Caution-mailto:jedi-rfp@dds.mil > >,
"Austin, Christina M CIV OSD OGC (US)"
<christina.m.austin8.civ@mail.mil < Caution-
mailto:christina.m.austin8.civ@mail.mil > >, "Rayel, William (CIV)"
<William.Rayel@usdoj.gov < Caution-

mailto: William.Rayel@usdoj.gov > >

Hi Mark,

| am confirming that Monday, April 15, 2019 at 4:30 pm ET is the due
date for the submission of questions. Please note, that the letter asks
that you please submit any questions to the Contracting Officer at jedi-
rfp@dds.mil < Caution-mailto:jedi-rfp@dds.mil > .

Chanda
JEDI Cloud Contracting Officer

On Thu. Apr 11.2019 at 10:14 AM

< < Caution-
mailto: >> wrote:
Dear Ms. Brooks,

      
  
 

Thank you for your Letter. We appreciate the opportunity to engage with
th 2 ] Yep artm ent of l Yefen se throu gh th e debrij efin g pro cess

 

COFC AR 59233
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 3 of 12

Mark

 

Begin forwarded message:

From: Chanda Brooks <chanda@friends.dds.mil < Caution-

a chanda‘d trends. dds.mil > >

 

rip@dds. mil >>

Subject: Competitive Range Determination and Pre-Award
Debriefing // Oracle // HQ0034-18-R-0077

Dear Mr. a.

 

effort spent by your firm in submitting a proposal for Request for
Prop osals (REP) HQ003 A-]8-R-0077 Departm ent of Defense
Joint Enterprise Defense Infrastructure (JEDI) Cloud. The
evaluation of your proposal. After review of the evaluation

te am > S fin dings by th e S ource S e l ecti on A uth ority l regret to

inform you that your proposal will not be selected for award.

 

the attached Exclusion from Competitive Range Determination

On behalf of the DoD, I would once again like to extend my
eciation for the ti | effort f ; - submittal

Chanda R. Brooks

U.S. Department of Defense
Acquisition Directorate

 

COFC AR 59234
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 4 of 12

Contains Source Selection Information

RESPONSES TO ORACLE AMERICA, INC. WRITTEN DEBRIEFING QUESTIONS
1.1(1) Network

1. How did the evaluators consider, if at all, the narrative provided by Oracle in its
evaluation of 1.1 (1)?
RESPONSE - As explained in the Factor 1 Consensus Document (“TEB Report”) provided as
part of your debrief, the evaluators considered the Volume II materials, including the narrative,
relative to Factor 1.1.

2. Elaborate and explain in detail the statement: “Offeror’s proposal does not specify a
comparison of aggregate network usage as required, it only specifies a comparison
against installed network capacity...”

a. What was the basis for the Agency’s assumption that Oracle compared the

JEDI Cloud aggregate network ingress and egress to the total network capacity

versus the CCO aggregate usage?
RESPONSE - The TEB Report, provided as part of your debrief, contains a detailed explanation of
the statement. The TEB Report explains that none of the columns in Table 1 contain the Offeror’s
CCO aggregate network usage in bytes, or a comparison between the JEDI Cloud aggregate
network usage specified by the RFP and the Offeror’s CCO aggregate network usage for January
2018 and February 2018. In addition, the TEB Report explains “this conclusion is further supported
by the narrative for Volume II, Tab A, in which the proposal lists the same values that the [% JEDI
Usage to Oracle Usage] column contains and labels them as network capacity (bandwidth) rather
than aggregate network usage: ‘The DoD requirements for JEDI constitute less than § percent of

> >>

[the Offeror’s] installed network capacity for ingress and a percent for egress’.

3. Explain in detail the Government’s view of the difference between “aggregate
network usage” and “installed network capacity’?

RESPONSE - “Aggregate network usage” and “network capacity” are both existing technical
phrases used throughout industry to describe attributes of a network. They were not expressly
defined for purposes of the RFP. The phrase “aggregate network usage” refers to the amount
of network traffic that passed through a given set of infrastructure over a period of time, and
would be expressed as a total amount (such as 10.6 petabytes). The phrase “installed network
capacity” refers to the maximum amount of network traffic a given set of infrastructure would
be able to accommodate, and would be expressed as a rate (such as 16 gigabytes per second).
While the TEB did not consult the dictionary, the definition in Merriam-Webster’s Dictionary!
is also consistent with how the phrases are used throughout industry.

 

! Merriam-Webster’s Dictionary:
i. The definition of the word “aggregate”, when used as an adjective, is “taking all units as a whole”

ii. The definition of the word “usage.” as relevant here. is the “amount . . . of using,” i.e. “a decreased usage
of electricity”

ili. The definition of the word “capacity”, when used as a noun, includes the items “the potential or suitability
for holding, storing, or accommodating” and “the maximum amount or number that can be contained or
accommodated”

COFC AR 59235
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 5 of 12

Contains Source Selection Information

4. Explain in detail the reasons that installed network usage does not meet the
elastic usage requirement for the network.

RESPONSE - The term “installed network usage” does not appear in Tab A of Volume II of
Oracle’s proposal. The TEB Report, provided as part of your debrief, contains a detailed
explanation why Oracle was unacceptable under Sub-factor 1.1(1) Network. The proposal was
evaluated in accordance with RFP Section M3, Sub-factor 1.1, which states that the “Government
will evaluate whether the proposal clearly demonstrates...the requirements in Section L for this
sub-factor.” RFP Section L4, Sub-factor 1.1 required the Offeror to provide a Summary Report,
including a table that shows, among other items, the “CCO usage: aggregate of January 2018 and
February 2018.” Oracle’s proposal did not include this information.

5. Section L.4 states, “JEDI unclassified usage must be less than 50% of the CCO usage.”
Oracle’s proposal explains that the “JEDI usage” is | | for the network requirement
(see Oracle’s proposal narrative and Table 1).

Oracle’s proposal narrative says: “The DoD requirements for JEDI constitute less than a
percent of installed network capacity for ingress and a percent for egress . . .”

a. Oracle’s proposal states expressly on Tab A at page 2 that the JEDI unclassified
ingress of 10.6 petabytes “is less than 50 percent of the aggregate usage during
this time frame.” Oracle further demonstrated this fact through the summary
report table at Tab A, Appendix A. The Table shows JEDI Ingress of 10.6 PBs

equates to | | Gbps . Durin
that same period, the CCO Ingress network usage for Oracle was J Gbps. =
Gbps and Mj Gbps equates to a total Ingress network usage of Gbps and
P| is of that total usage, as reflected in the table showing =
difference between the JEDI Ingress aggregate usage to total CCO Ingress usage.
i. Does the Government agree that | is less than 50%?
RESPONSE — Yes.

  
   
  
 

ii. If yes, explain in detail why the Government determined that Oracle’s
proposal does not meet the “less than 50%” requirement.

RESPONSE - The TEB Report, provided as part of your debrief, contains a detailed
explanation of the reasons. In particular, your attention is directed to the explanation concerning
the column titled “% JEDI Usage to Oracle Usage”. Further, the RFP required that the Offeror’s
aggregate usage must be specified as a total, in bytes. Rates such as “PB/Day” and “Gbps” are
not valid units of measurement for aggregate network usage over a specified time period.
Oracle’s proposal does not provide its aggregate network usage for January 2018 and February
2018, in bytes. This is further supported by Oracle’s response to our clarification request, Item
2, which states that for the “P99” column, “Network utilization samples are collected of ingress
and egress traffic in 5 minutes intervals.” In other words, the P99 column cannot represent a
total volume of traffic during the 2-month period referenced in Sub-factor 1.1 because the
column is a rate derived entirely from interval-based data sampling. The response to our

clarification request also explains that the “P99” column “reports that sustain network traffic
utilization is at or below reported value 99% of the reporting period.” “At or below the report value”

means that the “P99” column does not represent actual usage. The narrative also suggests, on page 1

COFC AR 59236
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 6 of 12

Contains Source Selection Information

of Tab A of Volume II, that the | | comparison was calculated against the Offeror’s network
capacity, not its aggregate network usage: ““The DoD requirements for JEDI constitute less than
percent of installed network capacity for ingress and a percent for egress...”

b. Similarly, Oracle’s proposal states on Tab A at page 2 that the JEDI

unclassified earess of 65 pets Arr
a Oracle further demonstrated this fact through the

summary report table at Tab A, Appendix A. The Table shows JEDI Egress of
6.5 PBs equates to | Gbps. During that same period, the CCO egress

network usage for Oracle was fj Gbps. Gbps and ij Gbps equates to a
total network usage of Gbps and is of that total usage, as
reflected in the table showing difference between the JEDI egress

aggregate usage to total CCO usage.

i. Given that the total CCO usage was calculable from the information on the
table, what was the basis for the evaluators’ conclusion that the Offeror’s
proposal does not specify their CCO aggregate network usage in the
Summary Report?

RESPONSE - As explained in response to Question 5.a.1i, the total CCO usage was not
calculable from the information in the table. Further, the RFP required that the Offeror’s
aggregate usage must be specified as a total amount, in bytes. Rates such as “PB/Day” and
“Gbps” are not valid units of measurement for aggregate network usage over a specified time
period. The TEB Report, provided as part of your debrief, contains a detailed explanation why
Oracle was unacceptable under Sub-factor 1.1(1) Network.

c. Given that the proposal included a comparison of the JEDI usage to the CCO
usage in the last column of the summary report, what was the basis for the
evaluators’ finding that “the Offeror’s proposal does not specify a comparison of
the aggregate network as required, it only specifies a comparison against installed
network capacity in the Summary Report”?

RESPONSE - The TEB Report, provided as part of your debrief, contains a detailed
explanation of the reasons. In particular, your attention is directed to the explanation concerning
the column titled “% JEDI Usage to Oracle Usage”.

d. In light of the foregoing, Oracle’s proposal demonstrates that the estimated JEDI
unclassified network usage is less than 50% of the total network usage for the
months of January and February 2018. Given that Section M provides that the
Agency will evaluate whether the proposal clearly demonstrates that the addition
of DOD unclassified usage will not represent a majority of all unclassified usage,
the unacceptable finding was in error. Please explain the rationale if the Agency
disagrees.

RESPONSE - The TEB Report, provided as part of your debrief, contains a detailed explanation of
the reasons Oracle’s proposal failed to “demonstrate[] that the addition of DoD unclassified usage
will not represent a majority of all unclassified usage, per the requirements in Section L for this
sub-factor”.

ece

6. The Government memo states that the “‘aggregate network usage’ is the total amount of
data that was transferred over a specific period of time, and it must be expressed in bytes

COFC AR 59237
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 7 of 12

Contains Source Selection Information

to meet the requirements of this sub-factor.”

a. Where is this stated in the RFP?

RESPONSE - Please see RFP Section L4, which states, “1. Network - Volume of
commercial client traffic, in bytes, for public internet ingress and egress ...”.

b. Where is “aggregate network usage” defined in the RFP?

RESPONSE - “Aggregate network usage” is an existing technical term used throughout
industry to describe the amount of usage a network has received over a specific period of time.
The term was not expressly defined for purposes of the RFP. However, the RFP required
offerors to provide, in bytes, their “CCO usage: aggregate of January 2018 and February
2018.”

7. Section 1.1 is entitled “Elastic Usage.” The RFP defined “Elastic” as “Capabilities that
can be provisioned and released to scale outward and inward commensurate with
demand. To the consumer, the capabilities available for provisioning often appear to
be unlimited and can be provisioned in any quantity at any time.” How did the
evaluators account for the RFP’s definition of “elastic” in its evaluation of 1.1?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.

8. Does “aggregate network usage” (the total amount of data that was transferred over a
specific time period) relate to “elastic” usage, as the term “elastic” is defined in the RFP
(“capabilities that can be provisioned and released to scale” during the designated time)?
Explain the basis for the Government’s answer.

RESPONSE - The internal decision process and justification of each element of Factor 1 is
outside the scope of a debrief. The proposal was evaluated in accordance with RFP Section M3,
Sub-factor 1.1.

9. When assessing network elasticity, how did the evaluators consider the maximum
network throughput?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor
1.1.

10. Did the evaluators consider an offeror’s ability to transfer large volumes of data?

RESPONSE FOR ALL OF 10 - The proposal was evaluated in accordance with RFP
Section M3, Sub-factor 1.1.

a. Ifso, how is this measured over 2 months (based on the Government memo’s
definition of aggregate network usage) if the actual volume of data is volatile?

b. Ifnot, please explain the rationale.
11. Did the evaluators consider an offeror’s bandwidth capacity?

RESPONSE FOR ALL OF 11 - The proposal was evaluated in accordance with RFP Section M3,
Sub-factor 1.1.

COFC AR 59238
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 8 of 12

Contains Source Selection Information

a. Ifso, how is this measured if the actual volume of data transfer is volatile and
measuring data transfer over 2 months is not an accurate measure of elasticity
evaluations?

b. Ifnot, please explain the rationale.
12. How did the evaluators account for growth rate in the Subfactor 1.1 evaluation?

RESPONSE - The proposal was evaluated in accordance with RFP, Section M3, Sub-factor
1.1.
13. How did the evaluators account for seasonality in the Subfactor 1.1 evaluation?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor
1.1.

14. Based on the Government memo’s definition of aggregate network usage, how did the
evaluators consider a CCOs ability to meet the needs of an evolving customer base?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor
1.1.

15. How did the evaluators consider the ability to withstand DDOS attacks as a measure of
elasticity?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor
1.1.

16. How did the evaluators consider the P99 (ability to serve 99 percentile of customer
demand) usage of Oracle Cloud?

RESPONSE - Your attention is directed to page 3 of the TEB Report, provided as part of
your debrief. The proposal was evaluated in accordance with RFP Section M3, Sub-
factor 1.1.

17. Is Oracle’s response to Sub-factor 1.1 deemed unacceptable because it did not provide a
conversion of units from PB to bytes? Oracle notes that it followed the RFP which used
PBs for the JEDI estimated usage, and Oracle used PB as included throughout other
sections 1.1 (1 PB = 1,000,000,000,000) to demonstrate its network is built for

hyperscale and able to support 1000’s of billions of bytes of data transfer.

RESPONSE - No. “PB” (petabytes) is a valid unit of measure for expressing a total amount, in
bytes. “PB/Day” (petabytes per day) and “Gbps” (gigabytes per second) are rates, and, thus, are
not valid units of measure for expressing a total amount, in bytes. RFP Section L4, Sub-factor
1.1 required the volume of aggregate usage to be expressed as bytes.

18. Where does the RFP specify that Sub-factor 1.1 could not be addressed in terms of
bandwidth capacity?

RESPONSE - RFP Section L4, Sub-factor 1.1 specifies what was required for each
Offeror to submit.

19. Why does the Government not consider bandwidth capacity to be an appropriate
measure of usage and usable capacity?

RESPONSE - The Government identified its needs and issued the RFP to reflect its needs.

COFC AR 59239
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 9 of 12

Contains Source Selection Information

All Offerors were able to provide questions and comments before proposals were submitted
regarding what each proposal must include and how each proposal would be evaluated. The
Government is not providing its rationale for the evaluation criteria as part of a debrief.

20. For Sub-factor 1.1(1) (Network), why does the RFP include consideration of the
Amazon construct of “Availability Zones” when regional data centers are the
industry standard?

RESPONSE - “Availability Zone” is a term used by multiple commercial cloud service
providers. This term is further defined in the RFP to provide further clarification to all
Offerors.

1.1 (2) Compute

21. Section M provides that the Government will evaluate offerors under Subfactor 1.1 to
determine whether the proposal demonstrates that the addition of DoD unclassified
usage will not represent a majority of all unclassified usage. For compute, Section L
advises the offerors to assume an average physical compute cores usage by JEDI is
46.000 cores for the month of January and February 2018. In its proposal at Tab A page

   

   

and thus
clearly demonstrated that the addition of JEDI compute usage will not represent a
majority of all compute usage.

 

a. Where does the RFP prohibit offerors from including a table in the narrative
response?
RESPONSE - The RFP does not prohibit offerors from including a table in the narrative response,
but the RFP, Section L4, does require that the “summary report shall include a table illustrating the

addition of JEDI Cloud usage . . . relative to CCO usage for the months of January 2018 and
February 2018, excluding any services provided to a customer free of charge.”

b. Was Oracle’s response to Sub-factor 1.1(2) deemed unacceptable for not
repeating the same table from Tab A - page 2 on the Appendix A summary
page and if so, please explain the rationale.

RESPONSE - Yes. RFP Section L1 required the proposal to be submitted in accordance with
all Section L instructions. RFP Section L4, Sub-factor 1.1 explicitly required the table to
appear in the summary report.

c. How does the Agency reconcile the unacceptable finding with the fact that the
RFP did not include any particular template for the reporting of the figures, the
summary report shows that JEDI usage is a small fraction of the Oracle
compute usage, and the RFP allows offerors to provide both summary reports
and narratives?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
Further, RFP Section L4, Sub-factor 1.1 explicitly required the table to appear in the summary
report, but permitted a narrative statement.

COFC AR 59240
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 10 of 12

Contains Source Selection Information

22. Given that all information was provided in Oracle’s proposal that establishes Oracle
meets the compute metrics, what was the basis for finding Oracle unacceptable, 1.e.,
“proposal does not meet requirements and contains one or more deficiencies and is
unawardable”’?

RESPONSE - The TEB Report, provided as part of your debrief, contains a detailed
explanation of the reasons.

1.1(3) Storage

23. Why does the RFP specify a two-month time period from January and February 2018?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The Government is not providing its rationale for the evaluation criteria as part of a debrief.

24. Oracle demonstrated hyperscale storage ability beyond the requirements outlined in
Sub-factor 1.1(3) of the RFP for the June and July time period.

RESPONSE FOR ALL OF 24- The proposal was evaluated in accordance with RFP Section M3,
Sub-factor 1.1.

a. Did the government consider this data from June and July in its evaluation?
b. If yes, what was the result of that evaluation?

If not, explain the reasons that the data was not evaluated.

p.

How can the evaluators accurately assess current storage capacities for an
offeror during a two-month time period that was 9 — 10 months old at the time of
submission of proposals and 17 months prior to the earliest date for contract
award?

25. In picking such a short and old time period, how did the evaluators consider customers
behaviors which vary greatly between CCOs and impact a CCOs deployed storage
capacity strategy? (i.e., a large-scale enterprise customer base behaves different than a
startup workload base).

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The Government is not providing its rationale for the evaluation criteria as part of a debrief.

26. How did the evaluators consider peak customer storage volumes which would reflect
ability to serve customer traffic?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
27. The RFP definitions related to storage include the following:

e “Online storage - Storage that is immediately accessible to applications without
human intervention.

e Nearline storage - Storage not immediately available, but can be brought online quickly
without human intervention.

e Offline Storage - Data not immediately available, requiring some human or

COFC AR 59241
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 11 of 12

Contains Source Selection Information

scheduled intervention to become online. Also known as Cold Storage.”

Oracle’s response explained that it not only met all functional requirements in storage
Oracle actually exceeded the requirements because at Oracle,

    

a. What was the government’s evaluation of these capabilities?
RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The TEB Report, provided as part of your debrief, contains a detailed explanation of why Oracle
was unacceptable under Sub-factor 1.1(3) Storage.

b. Please explain how the Government deemed Oracle’s response unacceptable
given that Oracle demonstrated it exceeds the functionality in storage
definitions.

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The TEB Report, provided as part of your debrief, contains a detailed explanation of why Oracle
was unacceptable under Sub-factor 1.1(3) Storage. In summary, the data supplied by the Offeror
showed that the addition of JEDI storage usage would result in JEDI storage usage comprising
more than 50% of the Offeror’s CCO storage usage. Your attention is directed to the explanation
“this proposal is found ‘Unacceptable’ for Subfactor 1.1(3) because the calculated JEDI Cloud
daily average storage usage is »

28. Please explain whether the Government deemed Oracle's response unacceptable because
Oracle labeled its storage options differently than the naming convention of online,
nearline and offline storage?

RESPONSE - The Government did not deem Oracle's response unacceptable because of
naming conventions.

a. Section L directs the offeror to calculate average storage in use by taking the
sum of the total storage in use each day and dividing it by the number of days in
that time. To the extent the agency sought the average storage data separated by
online, nearline, and offline storage, why not ask a clarification question?

RESPONSE — Fulfilling the RFP requirement of providing the average storage for online, nearline,
and offline storage, after proposal submission, would have been a proposal revision, and, thus, it

would have been a “discussion,” not a “clarification.” RFP Section M2 provided for the possibility

of discussions after establishing a competitive range, not during the gate criteria evaluation.

29. The Government memo concludes stating “Offeror’s proposal does not demonstrate
that the addition of DOD unclassified usage will not represent a majority of all
unclassified usage”.

a. Explain in detail the basis for such a conclusion when the JEDI contract will not
be awarded until mid-July 2019 at the earliest? In the Government response,
please address specifically the fact that the contract will not be awarded until
July 2019 at the earliest and the reasons that the Government considers data
from January and February 2018 as relevant to the Government’s conclusion
regarding Oracle’s capabilities in July 2019.

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The TEB Report, provided as part of your debrief, contains a detailed explanation of why Oracle

COFC AR 59242
Case 1:18-cv-01880-EGB Document 113 Filed 02/06/20 Page 12 of 12

Contains Source Selection Information

was unacceptable under Sub-factor 1.1. The Government is not providing its rationale for the
evaluation criteria as part of a debrief.

b. Given that Section M provides for an evaluation under Subfactor 1.1 to determine
whether the proposal demonstrates that the addition of DoD unclassified usage
will not represent a majority of all unclassified usage, and Oracle’s proposal
establishes such

    
   

 

what was the basis for finding Oracle unacceptable under

 

Subfactor 1.1.(3)?

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The TEB Report, provided as part of your debrief, contains a detailed explanation of why Oracle
was unacceptable under Sub-factor 1.1(3) Storage.

c. Explain in detail the basis for the Government’s conclusion given Oracle’s
proposal narrative.

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The TEB Report, provided as part of your debrief, contains a detailed explanation of why
Oracle was unacceptable under Sub-factor 1.1.

d. Explain in detail the basis for the Government’s conclusion based on Oracle
providing more current data, specifically, data from June and July 2018.

RESPONSE - The proposal was evaluated in accordance with RFP Section M3, Sub-factor 1.1.
The TEB Report, provided as part of your debrief, contains a detailed explanation of why Oracle
was unacceptable under Sub-factor 1.1.

e. Given Oracle’s proposal establishes it has significantly greater capacity than
the estimated JEDI usage and current Oracle usage, what is the basis for
finding Oracle unacceptable?

RESPONSE - The TEB Report, provided as part of your debrief, contains a detailed
explanation of why Oracle was unacceptable under Sub-factor 1.1.

COFC AR 59243
